Title: To James Madison from James Monroe, 18 October 1813
From: Monroe, James
To: Madison, James


Dear SirWashington Octr 18. 1813
I have yours by yesterday’s mail. You will have heard of the success agnst Proctor. I hope we shall soon get something from the st Lawrence that will correspond with it.
I enclose you a project relative to the southern business, which has become much involved by Genl. Williams’s visit thither. I do not understand, his statment, of the motive, in connection with that given you by Genl. Armstrong. I doubt whether they understand each other. On the principle, and reasons suggested in my last I have extended Pinckney’s command to the 7th. district, & written a letter to him, & one to Govr Mitchill, to that effect. If you approve, you will seal & forward them. If not return them, & I will forward others on the idea of Mitchills retaining the command.
You will receive also a letter to Genl. Williams, which is intended to give him a just view of what he has to expect in that quarter. The inclosed letter from him was recd. since mine was written. Very respectfully & sincerely yours
Jas Monroe
 